WALLACE, Circuit Justice.
The right to file a lis pendens is a statutory right over which a court of equity has no more control than has a court of law. This court cannot impair that right of the complainant by subordinating the lis pendens which he has filed to the liens which the defendant wishes to create upon the property affected by it, even though the court should .be of the opinion that the. plaintiff’s claim of title to the property will ultimately prevail. As an assignee in bankruptcy is an officer of the court which appointed him, it‘would seem that the district court in the exercise of its control over the proceedings of its officers is competent to direct the complainant to enter into such stipulations as may be necessary to preserve the interests of all concerned in the property in which he claims an interest. Motion denied.